DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benyo (US 9,031,747).
Benyo discloses: 
▪ Regarding claim 11:
a steering motor (19) and 
a motor controller (10) for: 
receiving a signal (14) representing a target steering angle to automatically maintain a position of the vehicle on a road (col. 1, ln. 25-26 provides for a lane keeping system); 
calculating, from the target steering angle, a motor torque value to be applied to the steering motor for controlling the steering motor (at 18b2); 
maintaining the motor torque value while a driver-applied steering input parameter is below a non-zero first threshold (see Fig. 5, k1 has a value of 1 in the range of 0 to TAmax); 
limiting the motor torque value to reduce an influence of the signal in linear proportion to an increase in the driver-applied steering input parameter when the driver-applied steering input parameter is above the first threshold and below a second threshold that is higher than the first threshold (see Fig. 5, providing for a linear decrease in torque from TAmax to TAmax2); and 
reducing the motor torque value substantially to zero when the driver- applied steering input parameter reaches or exceeds the second threshold (see Fig. 5, providing that the value of k1 is 0 at TAmax2).
▪ Regarding claim 13:  The driver-applied steering input parameter is a torque parameter (TA) communicated to the power assisted steering module.
▪ Regarding claim 16: If the driver- applied steering input parameter corresponds to a divergence from a current path of the vehicle according to the target steering angle, the motor torque value is reduced to zero (see Fig. 6 providing that gain value is 0 at αmax2).
▪ Regarding claim 19: Col. 1, ln. 26 provides for the steering system to be used on a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benyo in view of Takashima (US 2015/0068833).
Benyo discloses as discussed above, but does not directly disclose a torsion bar
sensor.
Takashima teaches a power steering device with a torsion bar sensor (¶ 0034).
Based on the teaching of Takashima, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a torsion bar sensor in order to yield the predictable result of providing a means of accurately detecting the difference between the torque input/output to/from the side of the steering wheel and the torque input/output to/from the side of the gear mechanism.

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a motor controller for receiving a target steering angle signal to maintain a vehicle position, calculating a motor torque from the target steering angle, limiting the motor torque in linear proportion to an increase in a driver steering parameter when the parameter is above a non-zero first threshold and below a second threshold, wherein: 
limiting the motor torque value is further dependent on a steering angle error comprising a difference between the target steering angle and an actual steering angle provided to a steering wheel of the steering system.
Or 
the first threshold is based on the driver-applied steering input parameter resulting from a steering input from the driver that corresponds, within a predetermined tolerance, to the target steering angle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13 and 15- 19 under §102 and §103 have been considered but are moot because the new ground of rejection does not rely on the base reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
November 4, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618